Citation Nr: 1216786	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-24 140	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1961 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided statements with his July 2008 VA Form 9 that may be construed as a request to reopen his claim for entitlement to service connection for tinnitus.  As this matter has not been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court held that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court also noted that lay evidence is competent to establish observable symptomatology and "may provide sufficient support for a claim of service connection."  Id. at 307 (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  

In this case, the Veteran contends the he has bilateral hearing loss as a result of weapons, ship, and helicopter noise exposure during active service.  In statements received by VA in July 2007 the Veteran's spouse reported that she first met him in April 1965 and recalled that he would talk louder than necessary and that she often had to repeat herself.  The Veteran's children, W.P. and L.W., also reported that he had experienced difficulty hearing for as long as they could remember.  

The Board notes that the available medical evidence includes service treatment reports and a February 1965 separation examination which noted hearing acuity on whispered voice testing of 15/15, bilaterally.  Private medical records include a December 1984 report which noted an examination revealed normal hearing.  A June 1997 report noted the Veteran was employed as a boilermaker in the Santa FE railroad shops and that he complained of decreased right ear high-frequency hearing loss.  VA treatment records dated in June 2003 show the Veteran reported military noise exposure as an infantryman and corpsman to small arms and boats with civilian noise exposure from railroad shop noise.  He stated he had worn ear protection most of the time in his civilian employment.  The diagnoses included bilateral sensorineural hearing loss.  A June 2006 VA treatment report also provided a diagnosis of bilateral sensorineural hearing loss.  As the Veteran has not been provided a VA compensation examination and the available medical evidence includes no etiology opinion for his bilateral hearing loss, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issue on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Appropriate action must be taken to obtain all pertinent VA treatment records.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA audiology examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has bilateral hearing loss as a result an event, injury, or disease during active service.  The examiner should solicit a complete history from the Veteran as to any noise exposure during or after service and comment as to the significance, if any, of the reported history of noise exposure, the available lay statements, and the other medical evidence of record.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


